Title: To George Washington from Benedict Arnold, 25 September 1780
From: Arnold, Benedict
To: Washington, George


                        
                            Sir
                            On Board the Vulture Sepr 25th 1780
                        
                        The Heart which is Concious of its Own rectitude, Cannot attempt to paliate a Step, which the world may
                            Censure as wrong; I have ever acted from a Principle of Love to my Country, since the Commencement of the present unhappy
                            Contest between Great Britian and the Colonies, the same principle of Love to my Country Actuates my present Conduct,
                            however it may appear Inconsistent to the World: who very Seldom Judge right of any Mans Actions.
                        I have no favor to ask for myself, I have too often experienced the Ingratitude of my Country to Attempt it:
                            But from the known humanity of your Excellence I am induced to ask your protection For Mrs Arnold from every Insult and
                            Injury that the mistaken Vengence of my Country may expose Her to: It ought to fall only on me She is as good, and as
                            Inocent as an Angel, and is Incapable of doing Wrong. I beg She may be permitted to return to
                            Her Friends in Philada or to come to me as She may choose; from your Excellencey I have no fears on Her Account, but She
                            may Suffer from the mistaken fury of The Country.
                        I have to request that the Inclosd Letter may be delivered to Mrs Arnold, and She permitted to write to me.
                        I have also to Ask that my Cloths & Baggage which are of little Consequence may be Sent to me, If
                            required their Value shall be paid in Money. I have the honor to be With great reguard & Esteem Your Excellencys
                            Most Obedt Hble Servt
                        
                            B. Arnold
                        
                        
                            N. B. In Justice to the Gentlemen of my Family Colonel Varick & Major Franks, I think myself in
                                honor bound to declare, that they as well as Joshua Smith Esqr. (who I know is suspected) are totally Ignorant of any
                                    transactions of mine that they had reason to believe were Injurious to the Public.
                        
                    